Case 18-08006-JMM      Doc 43        Filed 01/18/19 Entered 01/18/19 14:56:56   Desc Main
                                     Document     Page 1 of 2


Patrick J. Geile
Bar No. 6975
FOLEY FREEMAN, PLLC
953 S. Industry Way
P.O. Box 10
Meridian, ID 83680
Phone: (208) 888-9111
FAX: (208) 888-5130
pgeile@foleyfreeman.com

Attorneys for Defendant

                       UNITED STATES BANKRUPTCY COURT

                                     DISTRICT OF IDAHO

  In re:                                             Case No. 17-40973-JMM

  WELLS ALAN WYATT,                                  Chapter 7

                        Debtor.


  BANNER BANK,                                       Adv. Case No. 18-08006-JMM

                        Plaintiff,

  vs.

  WELLS ALAN WYATT,

                        Defendant.


                DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

        COMES NOW the Defendant, Wells Alan Wyatt, by and through his attorney of record,

Patrick J. Geile of the firm Foley Freeman, PLLC, and hereby moves the Court for summary

judgment against the Plaintiff, Banner Bank. This motion is supported by the Affidavits and

Memorandum in Support of Motion for Summary Judgment filed herewith.




DEFENDANT’S MOTION FOR SUMMARY JUDGMENT - 1
Case 18-08006-JMM       Doc 43    Filed 01/18/19 Entered 01/18/19 14:56:56         Desc Main
                                  Document     Page 2 of 2


       DATED this 18th day of January, 2019.

                                                  FOLEY FREEMAN, PLLC


                                                  /s/ Patrick J. Geile
                                                  Patrick J. Geile
                                                  Attorneys for Defendant


                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on the 18th day of January, 2019, I caused to be served a true
and correct copy of the foregoing document by the method indicated below, and addressed to the
following:

        Randall A. Peterman                        X      CM/ECF Notice
        Alexander P. McLaughlin
        Givens Pursley, LLP
        601 W. Bannock St.
        PO Box 2720
        Boise, ID 83701-2720



                                                  /s/ Patrick J. Geile
                                                  Patrick J. Geile




DEFENDANT’S MOTION FOR SUMMARY JUDGMENT - 2
